DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this Office Action, claims 1-3 and 7-11, 14-16, and 19-24 are examined.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 02/17/2021 has been considered.
Response to Arguments
Applicant’s arguments with respect to Claims 1-3 and 7-11, 14-16, and 19-24 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the disclosure of Nakanishi fails to teach or disclose at least “a second coil part formed on the second surface of the insulating film”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the disclosure Nakanishi since Nakanishi teaches at least “a second coil part formed on the second surface of the insulating film” from the teaching “layer N1 to N4 are laminated in the order N1…N2, N3, N4” [0015], which reasonably means the second coil part (20) is in contact with layer N1, and is ‘formed on’ at least by the disclosed laminating process.  Further, contrary to Applicant’s assertion, the arrangement of layers N1-N4 of Nakanishi appear to be N1-N4, from top to bottom, respectively.

Claim Rejections - 35 USC § 112
The rejections under of 35 U.S.C. 112(b) have been withdrawn subsequent Applicant’s amendment of 01/18/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-16, 14-16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi, U.S. Patent Application Publication 2011/0050380.
Regarding Claim 1, Nakanishi teaches, a coil component (Fig. 1A) comprising: 
an insulating film (“an insulative substrate” [0015] of wiring layer N1) having first and second surfaces opposite to each other;
a first coil part (10) formed on the first surface of the insulating film (N1) and spirally wound in a plurality of turns (wiring layer N1); and 
a second coil part (20) formed on the second surface of the insulating film (“layer N1 to N4 are laminated in the order N1…N2, N3, N4” [0015] reasonably means the second coil part (20) is in contact with layer N1, and is ‘formed on’ at least by the laminating process), laid so as to overlap the first coil part and spirally wound in a 
wherein at least an innermost turn of the first coil part (10) is radially divided into first and second conductor parts (11, 12) by a first spiral slit (S1), and at least an innermost turn of the second coil part (10) is radially divided into third and fourth conductor parts (21, 22) by a second spiral slit (S2), 
wherein the first conductor part (12) is positioned radially inward of the second conductor part (11), and the third conductor part (21) is positioned radially inward of the fourth conductor part (22), and 
wherein an inner peripheral end of the first conductor part (12) is connected to an inner peripheral end of the fourth conductor part (22) through a first through hole conductor (16, 24) formed so as to penetrate the insulating film, and an inner peripheral end of the second conductor part (11) is connected to an inner peripheral end of the third conductor part (21) through a second through hole conductor (15, 23) formed so as to penetrate the insulating film.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).

Regarding Claim 2, Nakanishi further teaches, wherein each of the turns of the first coil part (10) is divided into the first and second conductor parts by the first spiral slit (S1), and each of the turns of the second coil part (20) is divided into the third and fourth conductor parts by the second spiral slit (S2).  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 7, Nakanishi teaches, a coil component (Fig. 1A) comprising: 
an insulating film (“an insulative substrate” [0015] of wiring layer N1) having first and second flat surfaces opposite to each other;
a first coil (10) formed on the first flat surface of the insulating film, the first coil including first and second coil conductors (11, 12) extending in a circumferential direction, the second coil conductor (11) being larger in a diameter than the first coil conductor (12); 
a second coil (20) formed on the second flat surface of the insulating film (“layer N1 to N4 are laminated in the order N1…N2, N3, N4” [0015] reasonably means the second coil part (20) is in contact with layer N1, and is ‘formed on’ at least by the laminating process), the second coil including third and fourth coil conductors (21, 22) extending in a circumferential direction, the fourth coil conductor (22) being larger in a diameter than the third coil conductor (21); 
a first connection conductor (16, 24) connected between the first and fourth coil conductors so as to penetrate the insulating film; and 
a second connection conductor (15, 23) connected between the second and third coil conductors so as to penetrate the insulating film;.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 8, Nakanishi further teaches, wherein the first coil has a first electrode (C1) electrically connected in common to the first and second coil conductors, and 
wherein the second coil has a second electrode ((C2), “in case of two-layered wiring layers, it may be configured so that a third wiring layer N3 (N3a) and a fourth wiring layer N4 (N4a) are omitted” [0049]) electrically connected in common to the third (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017], [0019], [0049]).
Regarding Claim 9, Nakanishi further teaches, wherein the first electrode (C1) is positioned at an outermost end of the first coil, and wherein the second electrode (C2) is positioned at an outermost end of the second coil.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017], [0019], [0049]).
Regarding Claim 10, Nakanishi further teaches, wherein the first and second connection conductors (16, 24, 15, 23) are positioned at innermost end of the first and second coils.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 11, Nakanishi further teaches, wherein the first and second planes are parallel with each other.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 14, Nakanishi teaches, a coil component (Fig. 1A) comprising: 
an insulating film (“an insulative substrate” [0015] of wiring layer N1) having first and second flat surfaces opposite to each other;
a first coil conductor (12) wound in a plurality of turns on the first flat surface of the insulating film (N1); 
a second coil conductor (11) wound in a plurality of turns on the first flat surface of the insulating film (N1) so that the first and second coil conductors are concentrically wound; 
a third coil conductor (21) wound in a plurality of turns on the second flat surface of the insulating film (N2); 
flat surface of the insulating film (N2) so that the third and fourth coil conductors are concentrically wound; 
a first electrode (C1) connected in common to outermost ends of the first and second coil conductors; 
a second electrode ((C2), “in case of two-layered wiring layers, it may be configured so that a third wiring layer N3 (N3a) and a fourth wiring layer N4 (N4a) are omitted” [0049]) connected in common to outermost ends of the third and fourth coil conductors; 
a first connection conductor (16, 24) connected between innermost ends of the first and fourth coil conductors so as to penetrate the insulating film; and 
a second connection conductor (15, 23) connected between innermost ends of the second and third coil conductors so as to penetrate the insulating film.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017], [0019], [0049]).
Regarding Claim 15, Nakanishi further teaches, wherein the first coil conductor (12) has an innermost turn that is smaller in a diameter than an innermost turn of the second coil conductor (11), and 
wherein the third coil conductor (21) has an innermost turn that is smaller in a diameter than an innermost turn of the fourth coil conductor (20).  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 16, Nakanishi further teaches, wherein the first coil conductor (12) has an outermost turn that is smaller in a diameter than an outermost turn of the second coil conductor (11), and 
(Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 19, Nakanishi further teaches, wherein each of the first and second surfaces of the insulating film is a flat.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Regarding Claim 22, Nakanishi further teaches, wherein a current direction at the inner peripheral end of the first conductor part (12) flowing into the first through hole conductor is a same as a current direction at the inner peripheral end of the fourth conductor part (22) flowing out from the first through hole conductor, and 
wherein a current direction at the inner peripheral end of the second conductor part (11) flowing into the second through hole conductor is a same as a current direction at the inner peripheral end of the third conductor part (21) flowing out from the second through hole conductor.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, as applied to claim 1, in view of Kim et al., (hereinafter Kim), U.S. Patent Application Publication 2014/0021794.
Regarding Claim 3, Nakanishi further teaches, 
wherein each of the first to fourth conductor parts (10, 11, 21, 22) has a circumferential area in which a radial position is not shifted…, and 
wherein the circumferential area of the first conductor part (12) and the circumferential area of the third conductor part (21) overlap each other, and the circumferential area of the second conductor part (11) and the circumferential area of the fourth conductor part (22) overlap each other.  (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).
Nakanishi does not explicitly teach, a transition area in which the radial position is shifted.
However, Kim teaches, a transition area (107d to 107c, Fig. 3A) in which the radial position is shifted.  (Kim: Figs. 1-3, para. [0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the winding core of Nakanishi to include (Kim: Figs. 1-3, para. [0047]).  Further, there does not appear to be any criticality for the feature of the transitional area in the current specification.  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 21, the combination of Nakanishi in view of Kim further teaches, 
wherein a radial position of the second conductor (Kim: 115) (Nakanishi: 12) shifts in a first transition section (Kim: 107d to 107c, Fig. 3A), 
wherein a radial position of the fourth conductor (Kim: 125) (Nakanishi: 22) shifts in a second transition section (Kim: 107d to 107c, Fig. 3B), and 
wherein the first and second transition sections (Kim: Figs. 3A and 3B disclose crossing transition sections) cross each other, the motivation being to conserve space on an insulating substrate in order to meet design needs.  (Kim: Figs. 1-3, para. [0047]), (Nakanishi: Figs. 1A, and 1B, para. [0015]-[0017]).

Claims 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, as applied to claim 1, in view of Kurz et al., (hereinafter Kim), U.S. Patent Application Publication 2015/0145635.
Regarding Claim 20, Nakanishi teaches an “insulative substrate” (Nakanishi: [0015]).  (Nakanishi: Figs. 1A, and 1B, para. [0015]).
Nakanishi does not explicitly teach, wherein the insulating film comprises PET resin.
(Kurz: Fig. 15, para. [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulative substrate of Nakanishi to include the PET resin of Kim, the motivation being to choose from a finite group of insulating substrates to separate two coil layers in order to meet design needs.  (Kim: Figs. 1-3, para. [0065]).  Further, there is no criticality for the feature of PET resin in the current specification.  Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claims 23 and 24, similarly as claim 20, the combination of Nakanishi in view of Kurz teaches, wherein the insulating film comprises PET resin (Kurz: “PET film” [0065] comprises a PET resin).  (Kurz: Fig. 15, para. [0065]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALCOLM BARNES/
Examiner, Art Unit 2837
3/29/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837